Case 3:20-bk-32748-SHB        Doc 19 Filed 02/08/21 Entered 02/08/21 10:49:37          Desc
                              Main Document     Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

IN RE:         WILKISON, ALAN KEITH
               WILKISON, LAUREN MARIE

                             DEBTOR(S)                    CASE NO. 3:20-bk-32748-SHB
                                                          CHAPTER 7

 APPLICATION OF TRUSTEE TO EMPLOY ANN MOSTOLLER AND THE LAW FIRM
             OF MOSTOLLER, STULBERG, WHITFIELD & ALLEN

         COMES Ann Mostoller, Trustee herein, pursuant to §327 of the Bankruptcy

Code and Rule 2014(a) of the Rules of Bankruptcy Procedure and E.D. Bankr. LBR

2014-1, and respectfully represents the following.

         1.    That she is the duly qualified and acting Trustee of the estate of the above

named Debtors.

         2.    That she requires the assistance of counsel for the following purposes:

               A.     To liquidate real property, file all the necessary legal documents,

and any other action that requires the assistance of legal counsel.

               B.     To pursue objections to claims and complete any other

administrative tasks which may require legal services.

         3.    That it is in the best interest of this estate and its economical

administration that your applicant, and Mostoller, Stulberg, Whitfield & Allen a law firm

of which applicant is a member, be authorized to act as attorney for the estate for the

above purposes.

         4.    That she is an attorney at law duly admitted to practice before this Court

and other necessary state courts in this jurisdiction and has experience with regard to

the above matter. That the following rates are charged for routine legal work, plus costs

incurred:
Case 3:20-bk-32748-SHB      Doc 19 Filed 02/08/21 Entered 02/08/21 10:49:37         Desc
                            Main Document     Page 2 of 3



             a.     Ann Mostoller - $275.00;

             b.     Hannah Tippett - $225.00; and

             c.     Paralegal - $95.00.

      5.     That, to your applicant's knowledge, she and the above named firm, its

members and associates, do not hold or represent an interest adv erse to the estate,

are disinterested persons (other than being the Trustee or an employee of the Trustee's

law firm) within the meaning of 11 U.S.C. §101(14) and are eligible to serve as counsel

for the estate and the trustee pursuant to the prov isions of 11 U.S.C. §327(d).

      WHEREFORE, Ann Mostoller, Trustee, prays pursuant to §327(d) of the

Bankruptcy Code that she, and the law firm of which she is a member, be authorized to

act as attorney for the estate with compensation for such legal services to be paid as an

administrative expense in such amounts as this Court may hereafter determine and

allow pursuant to §330 of the Bankruptcy Code.

DATED February 8, 2021.

                                          s/ Ann Mostoller
                                          Ann Mostoller, #001146
                                          Attorney for Trustee
                                          Mostoller, Stulberg, Whitfield & Allen
                                          136 South Illinois Avenue, Suite 104
                                          Oak Ridge, TN 37830
                                          (865) 482-4466
                                          bdavis@msw-law.com




                                                                 -2-
Case 3:20-bk-32748-SHB        Doc 19 Filed 02/08/21 Entered 02/08/21 10:49:37         Desc
                              Main Document     Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2021, a true and exact copy of the foregoing

Application to Employ and proposed order was filed electronically. Notice of this filling

will be sent to the following parties as indicated below:


Via Electronic/ECF Mail
Tiffany DiIorio, Attorney for United States Trustee; ECF
Brent S. Snyder, Attorney for Debtor(s); ECF
All parties indicated on the Court's electronic filing receipt

Via US Regular Mail
Alan Wilkison
1011 Antrim Way
Knoxville, TN 37919

Lauren Wilkison
7119 Lawford Road
Knoxville, TN 37919

                                           s/ Ann Mostoller
                                           Attorney




                                              -3-
